LOGAN, Circuit Judge,
concurring in part and dissenting in part:
I am in accord with the majority’s conclusions in all except two portions of the opinion. The majority opinion states that there is nothing in the record to support a conclusion that the voided trial was the reason defendant Donges settled, and that the district court advanced no tangible reason to support its conclusion otherwise. I believe the void trial, at which this district judge presided and the attorneys participated, and the verdict rendered by the jury in favor of plaintiff may be recognized by the court as circumstantial evidence bearing upon both parties’ willingness to settle. Plaintiff agreed to accept less than the total original award in the void trial but more than the amount awarded as compensatory damages alone, and defendant Donges was willing to pay some amount to settle. I do not believe there must be testimony or an affidavit by plaintiff or his attorney that but for the trial plaintiff would not have settled.
Nevertheless, I agree with the majority that this is a special circumstances case within the contemplation of 42 U.S.C. § 1988, see J & J Anderson, Inc. v. Town of Erie, 767 F.2d 1469, 1474 (10th Cir.1985), which justifies denying recovery of any attorney’s fees plaintiff incurred from the date of Donges’ notice of appeal on the basis of qualified immunity until the date of this court’s opinion affirming that denial. For the reasons stated in the majority opinion, I agree that the trial should not have been conducted. Plaintiff should not have opposed defendant Donges’ motion to stay the trial; that much was clear under previously decided Supreme Court and Tenth Circuit authority. See Anderson v. Creighton, 483 U.S. 635, 107 S.Ct. 3034, 97 L.Ed.2d 523 (1987); DeVargas v. Mason & Hanger-Silas Mason Co., 844 F.2d 714, 720 (10th Cir.1988). Thus, despite the fact that the effort expended in the void trial may have contributed to the settlement, I *186agree with the majority that no recovery should be given for this attorney time.
My other point of disagreement with the majority is that I would allow plaintiff those attorney’s fees reasonably incurred to investigate, prepare the complaint, handle pretrial motions, and prepare for trial until the date Donges filed his notice of appeal claiming qualified immunity. I would limit the fee award to those costs incurred in preparing the suit against Donges only; if the preparation of the claim against the chief of police or the city was separable it should be excluded because plaintiff lost against those defendants. Like the majority I would give half of the fees reasonably incurred by two lawyers in handling the prior appeals to the Tenth Circuit; plaintiff won the appeal on the qualified immunity issue but lost the appeal, consolidated with it, that held the trial to be void. I would allow plaintiffs attorney’s fees reasonably incurred after the remand until the settlement, even if they included preparation for a new trial.